REQUESTED BY: Dear Senator:
We have examined the provisions of the above bill in light of your suggestion that it violates the provisions of Article VIII, Sections 1, 2 and 11 of the Constitution. Our research would indicate that there is at least some authority to support the proposition that the payments which the bill requires public power districts, and others, to make to school districts would be considered an assessment and not a tax. In this light, we would call your attention to a provision in section 78-446.01 of the statutes which requires the Department of Aeronautics to make payments similar to those provided in LB 508. The validity of this provision seems to have never been challenged.
With regard to your question of the constitutional sufficiency of the title of 508, we can only say that our research would indicate that considering the fact that it would take five of the seven members of the Supreme Court to hold the title to be insufficient, the authorities are not such that we could say with any degree of certainty that the Supreme Court would hold the title of the bill to be constitutionally deficient.
If you have any specific amendments which you feel might be necessary to make the title conform, to your satisfaction, with the provisions of the bill, or vice versa, we would be happy to consider them in light of our overall research of the questions.